Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/20 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a plurality of columns of first light sources" on a single substrate of claim 1, "a maximum range of angle" of claim 2, "a top end of the face mask protrudes from the support column and the first light source module" of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claim 1 and 8 are objected to because of the following informalities: 
Extra comma before "comprising" in the first line claims 1 and 8 is suggested to be removed.  
Similarly, a comma is necessary after "a first light source module" and before "assembled" in claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, different than invention, plurality of columns, ¶[0031] and [0040] confusion and discrepancy is present throughout the claims and specification. Clarification is kindly solicited and the following language is suggested: __each first 
In claim 1, it is not clear what applicant intends by "a maximum light-emitting surface" of each column of first light sources on the face mask. This limitation is interpreted as __a solid angle of a maximum field of emission__ or perhaps better alternatively __a maximum projection of a field of emission__. Accordingly, claim 2 needs to be clarified as well. 
In claim 2, it is not clear what angle range the 5 degrees are referring to. In particular, it is unclear if the 5 degrees is of the emission field or measured on the face cover and, in either case, where the vertex of this 5 degrees is. 
Regarding claim 3, it appears the interrelation of the essential elements of the intended invention that function simultaneously or are directly functionally related, or the essential elements or the essential structural cooperative relationships of the elements are omitted in the claim language, where such omission amounts to a gap between the claimed elements (see In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976), In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976), In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968), Ex parte Nolden, 149 USPQ 378, 380 (Bd. Pat. App. & Inter. 1965), and Ex parte Huber, 148 USPQ 447, 448-49 (Bd. Pat. App. & Inter. 1965)). In particular, there is no clear scope defined for claim 3 since the metes and bounds of alpha and beta are undefined. Nowhere the disclosure describes the upper and lower limits of alpha and beta, and thus it is unclear how such relationship is achieved. In light of compact prosecution and in view of applicant's figure 10, beta is suggested to be defined as a beam angle of a light emitting surface of each column when viewed from a top of the columns forms a light-emitting angle of beta, and alpha a deflection angle of the light emitting surface of two adjacent columns. With such use of a light emitting surface, the upper limit of beta is defined as 180 degrees. 
The scope of claim 4 is not well-defined since the claim appears to attempt to claim two mutually exclusive embodiments, each requiring distinct structural features not applicable to the other embodiment, by claiming the curved or flat substrates. 
In claim 5, it is unclear how a structure is defined as protruding (which implies physical attachment to its origin) from two different points in the limitation "a top end of the face mask protrudes from the support column and the first light source module". It is understood as extending beyond.
The scope of claim 5 is further undefined since the claim again appears to attempt to claim two mutually exclusive embodiments, each requiring distinct structural features not applicable to the other embodiment, by claiming a light transmitting element or a light shielding element (which are opposite in function as well as different in structure) on top of the support column. 
In claim 6, absent any structural connection to the rest of the apparatus, it is not clear of what the side wall is in the limitation "a side wall which is inside the face mask and connected to the face mask".
Dependent claims do not overcome the above deficiencies in scope clarity. 
Claims are examined as best understood. 
Cited References of Prior Art
The following references are cited as either part of the rejections presented below or as pertinent art of record. Applicant is kindly invited to review them prior replying to this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 9, 11, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PICKARD.
Regarding claim 8, PICKARD discloses an outdoor lighting fixture (FIG.s 1-37), comprising: a support column (120, 420 FIG.s 6 and 34) comprising a top end, a bottom end, and a side wall between the top end and the bottom end; a first light source (such as 119 on the side in FIG. 34) module assembled on an outer side of the side wall of the support column and configured to emit light laterally; a face mask (such as 118 FIG. 34) covering an outer side of the first light source module; and a second light source module (such as 119 on top in FIG. 34) assembled on the top end of the support column and configured to emit a light beam extending outward along an axis of the support column.
Although PICKARD teaches the claimed elements in different embodiments, it would have been obvious to one of ordinary skills in the art before the claimed invention 
Furthermore, regarding the lighting fixture being an outdoor one, it is noted that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation” (see Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81). Nonetheless, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize the lighting assembly of PICKARD as a part of an outdoor lighting fixture, in accordance to a preferred application of thereof.
Regarding claim 9, PICKARD further discloses the first light source module comprises a substrate (see 456 FIG. 6) on the support column and a first light source (450 FIG. 6) on the substrate, and both the substrate and the first light source extend along a direction from the top end to the bottom end of the support column.
Regarding claim 11, PICKARD further discloses a plurality of groups of first light source modules are provided along a circumferential direction of the support column, and the substrate of each first light source module is planar (as shown in FIG. 6) or in a curved shape around the support column.
Regarding claim 14, PICKARD further discloses the second light source module comprises a housing fixed to the support column (structurally evident of 117 in FIG. 34), and a second light source (119 FIG. 34) in the housing.
PICKARD does not explicitly show a beam expanded lens and a collimating lens in the housing, and the beam expanded lens being between the second light source and the collimating lens.

Regarding claim 18 and 19, although PICKARD does not explicitly show a lampstand, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that in the operation of the lamp of PICKARD with a known luminaire is lampstand is utilized, such that the lampstand is assembled at the bottom end of the support column and comprises a fixing base fixed on the support column and a clamping base outside the fixing base, and the face mask is pressed between the fixing base and the clamping base, in accordance to a preferred application of the lighting fixture. 
Regarding claim 20, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to two distinct switches for the first light source module and the second light source module to be respectively electrically connected thereto in accordance to a preferred application of the lighting fixture. 
Claim 1-3, 5-7, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PICKARD in view of TAKEYASU.
Regarding claim 1, PICKARD discloses a lighting fixture (FIG.s 1-37) comprising a support column (such as 420 FIG. 6, see 120 FIG. 34) comprising a top end, a bottom end, and a side wall between the top end and the bottom end (structurally evident); a 
PICKARD further teaches different fields of illumination such that the light-emitting surface of each column of first light sources on the face mask at least intersects with a projection of a normal line of an adjacent column of first light sources on the face mask.
PICKARD does not explicitly show a maximum light-emitting surface of each column of first light sources on the face mask at least intersects with a projection of a normal line of an adjacent column of first light sources on the face mask.
TAKEYASU teaches a maximum light-emitting surface of each column of first light sources (1 FIG.s 1-6) on a face mask (9 FIG. 3) at least intersects with a projection of a normal line of an adjacent column of first light sources on the face mask (evident of FIG. 4(c)).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize the teachings of light arrangement to achieve uniformity of TAKEYASU to arrange the light sources of PICKARD with respect to each other and the face mask in order to achieve the predictable result of uniformity of the field of illumination around the lighting fixture. 
claim 2, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to optimize the teachings of PICKARD in view of TAKEYASU, such that a maximum range of angle in which the maximum light-emitting surface intersects with the projection does not exceed 5 degrees, in accordance to a preferred illumination profile optimal for the desired application of the lighting fixture. 
Regarding claim 3, the combination of PICKARD in view of TAKEYASU as presented above further a distance between normal lines of two adjacent columns of first light sources, which may be denoted as D, a distance between a normal line of each column of first light sources and the face mask, which may be denoted as H, and a deflection angle of the two adjacent columns of first light sources (see FIG.s 3 and 4(c) of TAKEYASU), which may be denoted as α, a light-emitting angle of each column of first light sources (see col. 26 line 57 to col. 27 line 35 of PICKARD), which may be denoted as β, and β>120°+α (evident of the combination).
Regarding the claimed relationship between H and D, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a desired shape, size and relative orientation for the light sources such that H>1.4D in order to achieve a desired illumination profile and size optimal for a desired application of the lighting fixture.
Regarding claim 5, PICKARD further discloses a top end of the face mask protrudes from the support column and the first light source module (see 118 on top in FIG. 34); the lighting fixture further comprises a light source board (see 117 on top in FIG. 34) which is on the top end of the support column (120 FIG. 34) and emits light 
Regarding claim 6, PICKARD further discloses a sealing cover (see 470 FIG. 6) on the top end of the face mask, and the sealing cover comprises a top wall covering the top end (462 FIG. 6) of the face mask and a side wall.
Absent any clarifications, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to modify the sealing cover, such that it covers a side wall which is inside the face mask and connected to the face mask, in accordance to a preferred structural arrangement of the assembly. 
Regarding the recitation of sealing, it is noted that the cover of PICKARD is at least capable of sealing the claimed parts. 
Regarding claim 7, although PICKARD does not explicitly show a lampstand, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that in the operation of the lamp of PICKARD with a known luminaire is lampstand is utilized, such that the lampstand is assembled at the bottom end of the support column, in accordance to a preferred application of the lighting fixture. 
Regarding claim 12, PICKARD does not explicitly show the first light source module further comprises a diffuser on an outer side of the first light source, the diffuser extends along the direction from the top end to the bottom end of the support column, and diffused light produced by the diffuser extends along the circumferential direction of the support column.

Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a diffuser and the arrangement of the light sources, such as taught by TAKEYASU, with the assembly of PICKARD in order to achieve a desired uniformity of illumination. 
Regarding claim 13, the combination of PICKARD in view of TAKEYASU as presented above further a distance between normal lines of two adjacent columns of first light sources, which may be denoted as D, a distance between a normal line of each column of first light sources and the face mask, which may be denoted as H, and a deflection angle of the two adjacent columns of first light sources (see FIG.s 3 and 4(c) of TAKEYASU), which may be denoted as α, a light-emitting angle of each column of first light sources (see col. 26 line 57 to col. 27 line 35 of PICKARD), which may be denoted as β, and β>120°+α (evident of the combination).
Regarding the claimed relationship between H and D, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a desired shape, size and relative orientation for the light sources such that H>1.4D in order to achieve a desired illumination profile and size optimal for a desired application of the lighting fixture.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over PICKARD in view of TAKEYASU, as applied above, and further in view of LIU and SPIRO.
Regarding claim 4, PICKARD further discloses the substrate is planar (such as in FIG. 6), and a plurality of substrates are provided at an interval along the circumferential direction of the support column (evident of FIG. 6), and each substrate is respectively provided with one column of first light sources; or the substrate is in a curved shape around the support column. 
PICKARD does not explicitly show, in a case where the substrate is planar, a plurality of snap-fit portions extending in the direction from the top end to the bottom end of the support column are provided on the support column, and respective substrates are inserted into the plurality of snap-fit portions from ends of different snap-fit portions respectively and locked in the plurality of snap-fit portions; and the first light source module further comprises a plurality of optical elements respectively covering outer sides of respective columns of first light sources, and each of the plurality of optical element extends in the direction from the top end to the bottom end of the support column.
LIU teaches a plurality of snap-fit portions (see 101 and 102 FIG. 3) extending in the direction from the top end to the bottom end of the support column (100 FIG. 3) are provided on the support column, and respective substrates (201 FIG. 3) are inserted into the plurality of snap-fit portions from ends of different snap-fit portions respectively and locked in the plurality of snap-fit portions (see FIG. 4); and the first light source module further comprises a plurality of optical elements (400 FIG. 3) respectively covering outer sides of respective columns of first light sources, and each of the plurality 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate snap-fit portions, such as taught by LIU, to accommodate the substrates of PICKARD, in order to achieve a desired structural modularity of the assembly. 
Regarding the optical element, TAKEYASU further teaches an optical element covering outer sides of respective columns of first light sources and extending in the direction from the top end to the bottom end of the support column (see 2 FIG. 3). 
However, TAKEYASU does not explicitly show a plurality of optical elements for respective columns of light sources. 
SPIRO teaches a plurality of optical elements (see 8 and 9 FIG.s 2-8) respectively covering outer sides of respective columns of first light sources (see 1 FIG.s 2-8), and each of the plurality of optical element extends in the direction from the top end to the bottom end of the support column (evident of 8 in FIG. 3A).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a plurality of optical elements each for a respective column, such as taught by SPIRO, with the arrangement of PICKARD in view of TAKEYASU and LIU in order to achieve a desired structural modularity and illumination profile in accordance to a preferred application of the lighting fixture. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over PICKARD in view of LIU
Regarding claim 10, use of snap-feature portions to connect the substrate in well-known in the state of the art as evidenced by LIU, thus, it would have been obvious . 
Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PICKARD in view of CHANG.
Regarding claim 15, PICKARD does not explicitly show the housing comprises a first housing part fixed inside the support column and a second housing part outside the support column, the second light source and the beam expanded lens are fixed on the first housing part, and the collimating lens is fixed on the second housing part.
CHANG teaches a housing (see 5 and 6 and the associated thereof, shown but not labeled in FIG.s 1-6) comprises a first housing part (as shown in FIG.s 2 and 6) fixed inside the support column and a second housing part (as shown in FIG.s 2 and 6) outside the support column, the second light source fixed on the first housing part (FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate first and second housing parts, as taught by CHANG, with the housing on top of column of PICKARD, such that the second light source and the beam expanded lens are fixed on the first housing part and the collimating lens is fixed on the second housing part, in order to improve the structural integrity of the assembly. 
claim 16, CHANG further teaches a light source board (part of 5 and its associated structure evident in FIG. 2) on the top end of the support column and emitting light toward the second light source module, and the second housing part passing through a middle of the light source board; or a light-shielding board on the top end of the support column, the second housing part passing through a middle of the light-shielding board and being in contact with the light-shielding board, and an outer side of the light-shielding board being in contact with the face mask.
The motivation to combine is same as in claim 15 above. 
Regarding claim 17, CHANG further teaches a sealing cover (such as part of 5 FIG.s 1-6) arranged outside the second light source module, wherein the sealing cover is fixed on a face mask (2 FIG.s 1-6).
The motivation to combine is same as in claim 15 above. 
Regarding claim 17 (dependent on claims 15, 14 and 8), considering the prior art of record, examiner believes that the claimed elements are an obvious-to-try combination of known elements in the art; however, along with certain clarifications to the claim language in order to clearly claim the intended invention in light of the originally filed disclosure, there may be a novelty in the combination of the elements in the disclosure that is distinctly non-obvious from the prior art, which is the modified scope of claim 17 presented below (or one with substantially the same scope): 
An outdoor lighting fixture, comprising: a support column comprising a top end, a bottom end, and a generally cylindrical side wall between the top end and the bottom end; a plurality of first light source modules including columns of first light sources on elongated substrates assembled longitudinally around a circumference on an outer side of the side wall of the support column and configured to emit light laterally; a face mask circumferentially covering an outer side of the first light source modules; and a second light source module assembled on the top end of the support column and configured to emit a light beam extending outward along an axis of the support column, and a lampstand assembled at the bottom end of the support column; wherein the second light source module comprises a housing fixed to the support column, and a second light source, a beam expanded lens and a collimating lens that are respectively in the housing, and the beam expanded lens is between the second light source and the collimating lens; wherein the housing comprises a first housing part fixed inside the support column and a second housing part outside the support column, the second light source and the beam expanded lens are fixed on the first housing part, and the collimating lens is fixed on the second housing part; a sealing cover arranged [[outside]]on the second light source module, wherein the sealing cover is fixed on the face mask to effectively seal the lighting fixture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875